Citation Nr: 1201476	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for right ear  hearing loss and residuals of right ear otitis externa and left ear otitis media.

2.  Entitlement to service connection for bilateral hearing loss and residuals of right ear otitis externa and left ear otitis media.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran served on active duty from March 1953 to February 1955.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2011, the Veteran testified at a hearing at the RO before a local hearing officer.  In October 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings have been included in the Veteran's VA claims folder.

The issues of entitlement to service connection for tinnitus and bilateral hearing loss and residuals of right ear otitis externa and left ear otitis media are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A May 2008 rating decision which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for defective hearing of the right ear, residuals of right ear otitis externa and left ear otitis media, was not appealed.

2.  Evidence received since the May 2008 rating decision raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the May 2008 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for defective hearing of the right ear, residuals of right ear otitis externa and left ear otitis media, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a claim for hearing loss that has been previously denied.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

As noted above, this claim involves an issue of whether new and material evidence has been submitted.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In this case, the Veteran was informed of what evidence was needed to establish new and material evidence in an August 2009 letter from the RO.  The notice informed the Veteran of the meaning of the terms "new" and "material," and he was informed of the basis for the prior denial for service connection.  The Board observes that the RO essentially used language that substantially follows the regulatory language of 38 C.F.R. § 3.156, set forth below.  In any case, as is discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.

The August 2009 letter further informed the Veteran of the evidence required to substantiate a claim for service connection, and informed of the steps VA would take to assist him in developing his claim, including obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  In addition, the Veteran was informed of how VA determines a disability rating and an effective date for a claimed disability.   

The record shows that VBA obtained service treatment records, VA treatment records and private medical records that were identified or provided by the Veteran.  The Veteran received a VA audiological examination in May 2010.

The RO also tried to obtain the Veteran's service personnel folder, but was informed in a February 2010 response that the folder was destroyed in a fire at the National Personnel Records Center in 1973.  A formal finding was made that any further search would be an exercise in futility. Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  The Veteran was informed of VA's inability to obtain his service personnel records in a February 2010 letter from the RO.  See 38 C.F.R. § 3.159(e) (2011).

For those reasons and the reasons stated below, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

As noted above, service connection for right ear hearing loss and residuals of right ear otitis externa and left ear otitis media was denied in unappealed May and June 1970 rating decisions.  Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  As the Veteran was notified of these rating decisions and provided with his appellate rights and did not file a notice of disagreement, the Board finds that the May and June 1970 rating decisions are final.  The Veteran's March 2008 claim to reopen the previously denied claim for defective hearing of the right ear, residuals of right ear otitis externa and left ear otitis media was denied in a May 2008 rating decision.  The Veteran was notified of the decision and of his appellate rights in May 2008 but did not appeal.  The Veteran next submitted a claim for entitlement to service connection for his ears and hearing loss in July 2009.  The RO, in an August 2009 rating decision, reopened the claim but denied it on the merits.  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board preliminarily notes that the Veteran's service personnel record is not available.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 (2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006) [there is no "adverse presumption" where records have been lost or destroyed while in government control which would require VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The Board will first determine what the evidence was at the time of the May 2008 rating decision and describe the rationale for the rating decision.  Afterward, the Board will briefly address the evidence submitted since the May 2008 rating decision.

The record included the Veteran's service treatment records that showed the Veteran had scarring of the right eardrum with hearing loss at the time of his induction into active service.  The service treatment records further show that the Veteran was treated for right ear otitis externa in 1955 and otitis media of the left ear in 1954.  An April 1970 VA audiological test results showed the Veteran had right ear hearing loss and normal hearing in the left ear.  A March 1970 VA examiner noted the Veteran's right ear drum "seems to be perforated."

The May 2008 rating decision declined to reopen the claim because newly submitted evidence did not show the pre-existing hearing loss in the right ear was aggravated by his service.  In addition, there was no evidence of a chronic condition of residuals of otitis externa of the right ear or otitis media of the left ear at discharge, nor was there any evidence linking a current diagnosis to service.

Since the May 2008 rating decision, the Veteran has submitted evidence that he currently suffers from hearing loss, evidence of exposure to excessive noise during service, and evidence tending to show that the exposure to in-service noise caused his current hearing loss.  The Veteran has been diagnosed by the May 2010 VA examiner with bilateral hearing loss.  An undated statement by the Veteran's sister, V.T., indicates that she corresponded with the Veteran when he underwent artillery training at Camp Chaffee, Arkansas.  The Veteran also testified at both hearings that he went through several weeks of artillery training after he completed basic training.  See April 2011 hearing transcript at page 4; see October 2011 hearing transcript at pages 3-5.  A December 2010 report from Dr. A.G., Au.D., includes an opinion that it could not be ruled out that the Veteran's exposure to artillery noise contributed to his current bilateral hearing loss.  As the private examiner linked current disability of both ears to service, the Veteran has submitted evidence that pertains to all aspects of his service connection claim.  In addition, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For those reasons, the Board reopens the claim of entitlement to service connection.

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss and residuals of right ear otitis externa and left ear otitis media is reopened; to this extent only, the appeal is allowed.


REMAND

Hearing loss

The May 2010 VA examiner determined that "[g]iven that [the Veteran] had limited noise exposure and had pre-existing hearing loss at the time of entering service, it is less likely as not that the Veteran's bilateral hearing loss was aggravated beyond normal progression by military noise exposure."  The examiner's assumption that the Veteran had limited noise exposure during service does not address the credible testimony of the Veteran that he underwent artillery training that included the near daily firing of 105 millimeter howitzers for a period of about 5 weeks without any hearing protection.  The examiner also does not address the fact that the Veteran had no left ear hearing loss at the time he entered service and, presumably, had normal hearing upon his induction.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  In this case, the VA examiner failed to address key facts that are in the record.

In addition, Dr. A.G.'s opinion is essentially conclusory.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. A.G.'s opinion does not provide a rationale to support the opinion.  In essence, the record has insufficient medical evidence to allow the Board to make a decision in the Veteran's case.

Tinnitus

Dr. A.G.'s opinion summarily concluded that it could not be ruled out that noise exposure contributed to current tinnitus.  The May 2010 VA examiner simply found that the tinnitus was a result of hearing loss and, as above, based the opinion regarding incurrence during service, on a factual basis that is not supported in the record.  The Veteran testified that he has had tinnitus symptoms since he was on active duty.  See October 2011 hearing transcript at page 6.  An opinion, based on the accurate facts, is warranted to determine whether it is at least as likely as not that the Veteran's tinnitus is related to his active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran's VA claims folder to a VA audiologist who should review the claims folder and provide an opinion whether it is at least as likely as not that the Veteran's pre-existing right ear hearing loss permanently increased in severity during his active duty service.  If a permanent increase in severity occurred, was it due to the natural progress of the disorder.   

The examiner should also provide an opinion whether it is at least as likely as not that the Veteran's left ear hearing loss began in or is related his active duty service, including noise exposure therein.  For purposes of providing the opinion, the examiner should presume that the Veteran was exposed to the noise of artillery pieces during his artillery training at Fort Chaffee, Arkansas.  If the examiner determines that a new examination is required in order to provide the requested opinion, such an examination should be provided.

The examiner should further provide an opinion whether it is at least as likely as not that the Veteran's tinnitus began in or is related to his active duty service, including excessive noise exposure therein.  The examiner's attention is directed to the Veteran's credible testimony that he experienced tinnitus while on active duty and that it continued thereafter.

2.  After completing the steps outlined above and any other development deemed to be appropriate, the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


